Judgment of conviction affirmed. Memorandum: In affirming this judgment we do not put our stamp of approval upon the summation of the district attorney. All concur, except Sears, P. J., and Lewis, J., who dissent and vote for reversal and for granting a new trial on the law and facts on the ground that the determination that there was in the record competent testimony other than given by accomplices tending to connect the appellant with the commission of the crime was contrary to the evidence and not established beyond a reasonable doubt, and on the further ground that the summation of the district attorney was prejudicial to the rights of the appellant. (The judgment convicts the appellant of the crime of arson in the second degree.) Present — Sears, P. J., Edgcomb, Thompson, Lewis and Cunningham, JJ.